Citation Nr: 1221369	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  07-22 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, including as secondary to service-connected left knee disability. 

2.  Entitlement to service connection for a back disability, including as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1974 to October 1975. 

This matter comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A Notice of Disagreement was filed in March 2007, a Statement of the Case was issued in June 2007, and a Substantive Appeal was received in June 2007. 

The Veteran testified at a hearing before the Board in April 2010.  A copy of the transcript is associated with the claims file.   

In July 2010, the Board remanded these claims to the RO via the Appeals Management Center (AMC) for additional development and consideration.  All requested actions have been completed and the claims are once again before the board.  


FINDINGS OF FACT

1.  The most probative (competent and credible) evidence of record indicates the Veteran's current right knee disability is unrelated to his military service - including not due to, caused, or aggravated by his service-connected left knee disability.

2.  The most probative (competent and credible) evidence of record also indicates the Veteran's current back disability is unrelated to his military service - including not due to, caused, or aggravated by his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The Veteran's right knee disorder is not due to chronic disease or injury incurred in or aggravated by his military service and not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


2.  The Veteran's back disability is not due to chronic disease or injury incurred in or aggravated by his military service and not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims have been properly developed for appellate review.  The Board will then address the claims on the underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September and November 2004, January 2006 and March 2006, and August 2010.  The letters, especially in combination, informed him of the evidence required to substantiate this claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  Moreover, the March 2006 and August 2010 letters also complied with Dingess by discussing the downstream disability rating and effective date elements of the claims.  And of equal or even greater significance, after providing that additional Dingess notice, the RO/AMC readjudicated the claim in the June 2007 SOC and again in the October 2008 and December 2011 SSOCs - including considering the additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.  So any arguable timing defect in the provision of that additional notice has been rectified ("cured"). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA treatment records, private treatment records, and any relevant lay statements.  Additionally, the RO provided him VA compensation examinations in April 2006, May 2007, September 2008 and August 2011 to determine whether his right knee and back disorders are attributable to his military service, either on a direct basis or secondarily by way of his already service-connected left knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Moreover, in obtaining the August 2011 VA compensation examination, the Board is also satisfied that there has been compliance with its July 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran has been afforded a hearing before an Acting Veterans Law Judge (AVLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the AVLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  The AVLJ asked some questions, however, directed at identifying  whether the Veteran had symptoms meeting the schedular criteria for service connection, and the location of some outstanding medical evidence.  The AVLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and appellate review may proceed without prejudicing the Veteran.  

II.  Service Connection Claims

The Veteran maintains that his right knee and back disorders are the result of his military service or, alternatively, a result of his service-connected left knee disability.  Specifically, he claims that because of his left knee giving way, he fell down a flight of stairs during his post-service employment in a prison in 1984 injuring his back.  He has testified that his right knee has bothered him since service but that it has become worse as a result of his left knee disability.  So he is claiming both direct and secondary service connection.  And in deciding this claim, the Board must consider all potential bases of entitlement - direct, presumptive, and secondary.  See Szemraj v. Principi, 357 F.3d 1370. 1371 (Fed. Cir. 2004).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Degenerative arthritis, i.e., degenerative joint disease (DJD), though not DDD, may be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

So service connection may be established either by showing direct incurrence or aggravation in service or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or showing he at least has since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

If chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, or within a presumptive period, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a 
service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning now to the facts of this particular case.  The Veteran's STRS fail to show any complaints, treatment or diagnoses pertaining either to his right knee or his back.  However, the STRs are replete with references to his left knee injury, which is service-connected.  

The Veteran has received diagnoses of degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine, as confirmed by the reports of his April 2006, September 2008 and August 2011 compensation examinations.  He has also been diagnosed with patellofemoral syndrome and DJD of the right knee during the May 2007, September 2008, and August 2011 VA examinations.  So there also is no disputing the Veteran has these claimed disabilities.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).

Resolution of the appeal therefore ultimately turns, instead, on whether the current disorders are due to his military service or are attributable to his service-connected left knee disability, or whether these current disabilities are due to something else.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

To this end, the Board has first considered whether service connection is warranted on a presumptive basis.  But there is no indication of arthritis of the lumbar spine or right knee (DDD or DJD) within the required one year following the Veteran's discharge from service, so by October 1976.  He certainly did not have arthritis to the required minimum compensable degree of at least 10-percent disabling, and it must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5242.  Thus, presumptive service connection clearly is not warranted.  38 U.S.C.A. §§ 1101,1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

As to whether the Veteran's right knee and back disorders are directly related to his military service, his VA treatment records dated from June 2005 to January 2006 document his complaints of and treatment for these disorders - which he said that he had experienced since his military service, so approximately from 1975.  His private treatment records from various physicians are more extensive and date from June 1985, one year after the Veteran fell down the stairs in 1984 at his post-service job at a prison.  In July 1985, the Veteran first underwent surgery on his back.  To date, he has had seven surgeries for this disorder.  These treatment records do not contain any etiological opinions concerning the cause of his complaints or disability, including especially in terms of whether they were the result of the injury to his left knee that he had sustained in service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In April 2006, the Veteran was first scheduled for a VA compensation examination to determine the nature and etiology of his back disorder.  At this examination, the examiner noted daily pain, with associated numbness in both legs.  The examiner also recorded the Veteran's history of the 1984 post-service injury, when he fell down the stairs and injured his back.  After an objective physical examination, the examiner stated that the Veteran's low back disorder is less likely than not related to his left knee disorder.  However, no rationale for this opinion was provided.  

In May 2006, the Veteran provided a statement from Dr. Burnett, a private physician.  Dr. Burnett stated that given the chronicity of symptoms with the left knee, it has continued to aggravate and worsen the right knee from an overload phenomenon, culminating in a fall down 3 flights of stairs.  Subsequently, the Veteran has required multiple back surgeries.  

Thereafter, the Veteran was scheduled for a VA compensation examination in May 2007, this time concerning only the right knee disability.  The Veteran stated he has had chronic pain in the right knee since the 1984 incident, however, had it not been for the instability in his service-connected left knee, he would not have fallen down the stairs.  The examiner also noted the Veteran's use of a motorized wheelchair, since he cannot stand or walk for more than 20 minutes, which he claims is on account of his right knee and low back disorders.  After an objective physical examination, the examiner determined the Veteran's right knee is less likely than not related to his left knee disability.  The examiner based this opinion on a review of orthopedic literature, which does not support a finding that post-traumatic degenerative changes in one joint may produce degenerative changes in another.  Therefore, the examiner stated the Veteran's right knee disorder is more likely than not related to aging, obesity, musculoskeletal deconditioning due to physical inactivity, and genetic predisposition for osteoarthritic changes.  

A subsequent September 2008 VA examination confirmed the diagnoses of DJD in the right knee and lumbar spine disc disease.  Following an objective physical examination, the examiner stated that the right knee condition is less likely than not related to the left knee condition.  The examiner specifically attributed the Veteran's right knee arthritis to aging, and not the left knee disability, as the Veteran contends.  Additionally, the examiner stated the Veteran's low back disorder is less likely than not related to the left knee condition as it is also due to an aging process and is not caused from another joint process.  

In April 2010, the Veteran submitted yet another statement from Dr. Burnett in support of his claims.  Dr. Burnett stated that a plausible explanation for the right knee disorder would be compensation resulting from a long history of difficulties with the left knee.  He continued on to state that compensation has led to excessive wear and development of meniscus tearing of the right knee.  

Therefore, following the Veteran' s April 2010 Travel Board hearing and in effort to reconcile the conflicting medical opinions, the Board remanded these claims in July 2010 for yet another VA compensation examination.  The Veteran received this examination in August 2011.  At that time, the examiner reviewed the Veteran's claim file and considered the Veteran's in-service left knee injury and post-service injury in 1984.  After a comprehensive objective physical examination, the examiner stated the right knee disorder is less likely as not caused by and the result of active military service.  The examiner stated there is no evidence of an in-service injury or disease to the right knee.  Concerning the Veteran's contention that the left knee instability caused the right knee disorder, the examiner stated there is no peer reviewed medical literature which would support this contention.  Even after considering Dr. Burnett's two statements, the examiner stated the Veteran has been wheelchair bound for 12 to 14 years, which would provide no increase in the use of the right knee.  Additionally, the use of the wheelchair is due to the Veteran's low back disorder and not the knee disorders.  The examiner concluded that the Veteran's right knee disorder is less likely as not caused by, the result of, or aggravated by the service-connected left knee disability. 

As for the low back, the examiner similarly found no in-service disease or injury to account for this disorder.  Additionally, there is no medical evidence to support the Veteran's contention that the left knee instability caused the Veteran to fall down the stairs in 1984, thereby resulting in the back injury.  On the contrary the examiner noted that the evidence showed that the Veteran actually was pushed down the stairs in 1984.  Consequently, after a review of the peer reviewed medical literature, the examiner concluded the low back disorder was less likely as not caused by, the result of, or aggravated by the service-connected left knee disability.  

Since the August 2011 VA medical opinion was based on a review of the claims file for the pertinent medical and other history, and supported by sound rationale, it provides compelling evidence against the Veteran's claims.  Dr. Burnett did not review the Veteran's entire claims file and did not have access to his service treatment records or other private treatment records.  He also provided a conclusory statement in determining that the right knee disorder was caused by the left knee disorder.  In contrast, the VA examiner applied valid medical analysis to the significant facts of this case in reaching his ultimate conclusions, including consideration of peer reviewed medical literature on this topic and the fact that the evidence showed that the Veteran was actually pushed down the stairs in 1984 rather than falling as a result of instability in his left knee.  The examiner also noted that there was no probative evidence of instability in the left knee causing an antalgic gait; and noted that the Veteran had a significant period of time in a wheel chair due to the back disability and thus, any aggravation of the right knee could not have taken place during that time.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position). 

The Board also has considered the Veteran's lay testimony provided at the April 2010 Travel Board hearing.  The Board must analyze the credibility and probative value of evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons and bases for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  But competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

With that said, the Veteran is competent to report symptoms such as ongoing back and right knee pain because this requires only his personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Nevertheless, the Board finds that his reported contentions that the instability in his left knee resulted in the right knee disorder and the low back disorder, when he fell down the stairs in 1984, or alternatively that the right knee and low back disorders are directly related to service, are not credible.  There is simply no probative evidence in the claims file to support this contention.  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board has the authority to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997).  And although the Board must take into consideration a Veteran's statements, it may consider whether 
self-interest may be a factor in making such statements.  Pond v. West, 12 Vet. App. 341 (1999).

Generally speaking, supporting medical evidence is needed to associate a claimed condition with a service-connected disability to establish this cause and effect.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  Here, there is no such supporting medical evidence.

Indeed, to the contrary, several VA examiners concluded against all notions of secondary service connection.  Most recently, the August 2011 VA examiner determined that both the right knee and low back disorders are less likely as not caused by, the result of, or aggravated by the service-connected left knee disability.  In discussing the reasons for so concluding, this examiner pointed out there is no probative evidence to support a finding to the contrary.  While Dr. Burnett provided two statements in support of the Veteran's contentions, as stated above, the Board accords a lot of probative weight to the August 2011 VA examiner's opinion since it is based on an accurate factual premise, offers clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).

Degenerative joint and disc disease simply are not the types of conditions that are readily amenable to mere lay opinion regarding their etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  Thus, even if the Veteran's statements were accepted as credible that he has had right knee symptoms and back symptoms from service, and a worsening of back and right knee symptoms as a result of his left knee disability, it does not follow that any present right knee and back disability is necessarily related to any demonstrated continuous or worsening symptomatology.  While the Veteran is competent to state that he has suffered from right knee and back symptomatology since service, and has had worsening symptoms due to his left knee disability, he is not competent to determine the underlying cause of the right knee and back pain, i.e., degenerative joint disease, degenerative disc disease, etc.  It is also significant that the Veteran has suffered a post-service low back injury that has been determined by a medical professional as unrelated to his left knee disability.  The Board therefore finds that the Veteran's unsubstantiated lay statements attributing his back and right knee disorders to the service-connected left knee disability, or alternatively to his military service, are far less probative than the August 2011 VA examiner's opinion steadfastly disputing that there is any such causation or aggravation.  

Because the preponderance of the evidence is against these claims, there is no reasonable doubt to be resolved in the Veteran's favor, so the claims must be denied.


ORDER

Entitlement to service connection for a right knee disorder, including as secondary to the left knee disability, is denied.

Entitlement to service connection for a back disorder, including as secondary to the left knee disability, is denied.  



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


